      Case 1:20-cr-00109-JRH-BKE Document 1 Filed 11/19/20 Page 1 of 6




                      UNITED STATES DISTRICT COURT                  U.S.DISi i            ‘        l.- ■w’ ) \ I
                                                                          a'.:gu   ; I
                                                                                              T':; \ /
                     SOUTHERN DISTRICT OF GEORGIA
                               AUGUSTA DIVISION
                                                                    ZOZO NOV n p 4: 28
                                                                                         > /
 UNITED STATES OF AMERICA                 )
                                                                         c
                                          )                              ‘U.

                                          ) INFORMATION NO.
V.                                        )
                                          ) 18U.S.C. § 1343
                                          ) Wire Fraud
 JACINTHIA WILLIAMS,                      )
                                          )
                                          )
                                          )                         cm
                                                                             4
                                          )


THE UNITED STATES ATTORNEY CHARGES THAT:

       At times relevant to this Information:

       1.    JACINTHIA WILLIAMS was an individual residing in the Southern

District of Georgia who claimed ownership of two businesses: Williams Credit

Solutions, LLC and an unincorporated entity D/B/A “Cynt's Kitchen.”

       2.    D.W., WILLIAMS’ husband, was an individual residing in the state of

Georgia who purportedly owned an unincorporated entity referred to as “Company
1.^


            The Coronavirus Aid, Relief and Economic Security Act

       3.    The United States Small Business Administration (“SBA”) is an

executive branch agency of the United States government that provides support to

entrepreneurs and small businesses. The SBA’s mission is to maintain and

strengthen the nation’s economy by enabling the establishment and viability of small

businesses and by assisting in the economic recovery of communities after disasters.


                                           1
    Case 1:20-cr-00109-JRH-BKE Document 1 Filed 11/19/20 Page 2 of 6




      4.    As part of this effort, the SBA enables and provides for loans through

banks, credit unions, and other lenders. These loans have government-backed

guarantees. In addition, the SBA provides loans that come directly from the U.S.

Government.


      5.    The Coronavirus Aid, Relief, and Economic Security (“CARES”) Act is a

federal law enacted in or about March 2020 designed to provide emergency financial

assistance to the millions who are suffering the economic effects caused by the

COVID-19 pandemic.

      6.    One source of relief provided by the CARES Act was the authorization

for the SBA to provide Economic Injury Disaster Loans (“EIDL”) to eligible small

businesses experiencing substantial financial disruption due to the COVID-19

pandemic.

      7.      In addition, the CARES Act authorized the SBA to issue advances of up

to $10,000 to small businesses within three days of applying for an EIDL.The amount

of the EIDL Advance was determined the number of employees the applicant certifies

having.

      8.    In order to obtain an EIDL and/or EIDL Advance, a qualifying business

must submit an online application to the SBA and provide information about its

operations, such as the number of employees, gross revenues for the 12-month period

preceding the disaster, and the cost of goods sold in the 12-month period preceding
the disaster. In the case of EIDLs and EIDL Advances for COVID-19 relief, the 12-

month period was that preceding January 31, 2020. The applicant must also certify



                                         2
     Case 1:20-cr-00109-JRH-BKE Document 1 Filed 11/19/20 Page 3 of 6




all the information the in application is true and correct to the best of the applicant’s

knowledge.

      9.     EIDL applications were submitted directly to the SBA online at

https://covidl9relief.sba.gOv/#/ and processed by the agency with support from a

government contractor, Rapid Finance. The amount of the loan, if the application is

approved, is determined based, in part, on the information provided by the

application about employment, revenue, and cost of goods, as described above. Any

funds issued under an EIDL or EIDL Advance are issued directly by the SBA. EIDL

funds can be used for payroll expenses, sick leave, production costs, and business

obligations, such as debts, rent, and mortgage payments.

                                     COUNT ONE
                                      Wire Fraud
                                   18 U.S.C. § 1343

       10.   The allegations of paragraphs 1 through 9 of this Information are hereby

realleged and incorporated as if fully set forth herein.

                                     The Scheme


       11.   From in or about June 17, 2020 commencing through in or about August

18, 2020, in the Southern District of Georgia, Defendant WILLIAMS, did knowingly

devise and intend to devise a scheme and artifice to defraud, and to obtain money and

property, by means of materially false and fraudulent pretenses, representations, and

promises, and for the purpose of executing the scheme and artifice and to obtain

money and property, caused interstate and foreign wire communications to be made.




                                            3
     Case 1:20-cr-00109-JRH-BKE Document 1 Filed 11/19/20 Page 4 of 6




in furtherance of the scheme and artifice to defraud, in violation of Title 18, United

States Code, Section 1343.

                             The Object of the Scheme

       12.     The object of the scheme described in Paragraph 11 for Defendant,

WILLIAMS, was to unjustly enrich herself and others by obtaining EIDL proceeds

under false and misleading pretenses including by making false statements about the

number of individuals her company employed, gross revenues, and the intended use

of the loan proceeds.

                                Manner and Means


       13.     Between on or about June 17, 2020 and June 30, 2020, WILLIAMS

applied.      or    caused    the    submission     of.        SBA   loans   through

https://covidl9relief.sba.gOv/#/ on behalf of the following businesses with the

following representations:

 Entity                        Gross Revenue in           Number of Employees
                            previous 12 months
 Williams Credit Solutions, $85,000                       1
 LLC
 Cynt’s Kitchen                $88,000                    7

 Company 1                     $165,000                   10




       14.     Each of the SBA applications submitted by WILLIAMS contained

representations that WILLIAMS well knew were false.

       15.     Among other false representations, WILLIAMS overstated each of the

businesses gross revenue in her application. Specifically, WILLIAMS represented

             a. in the Williams Credit Solutions, LLC SBA application the
               business had $85,000 in gross revenue the prior 12 months when.


                                          4
    Case 1:20-cr-00109-JRH-BKE Document 1 Filed 11/19/20 Page 5 of 6




            as WILLIAMS well knew, the business made no more than
            $5,000 in the prior 12 months.

         b. in the Company 1 SBA application the business had $165,000 in
            gross revenue the prior 12 months when, as WILLIAMS well
            knew, the business made no more than $5,000 in the prior 12
            months.




         c. in the Cynt’s Kitchen SBA application the business had $88,800
            in gross revenue the prior 12 months, when as WILLIAMS well
            knew, the business had not been operational since April 2019
            (well before COVID-19).


      16.   In addition, WILLIAMS falsely represented that Company 1 had ten

employees so that the entity could qualify for a $10,000 EIDL Advance. In truth.

WILLIAMS knew that Company 1 had no employees.

      17.   In addition, WILLIAMS falsely stated that Cynt’s Kitchen had seven

employees. In truth, WILLIAMS knew that Cynt’s Kitchen had no employees.

      18.   In reliance on WILLIAMS’ false representations, the SBA made the

following deposits into accounts (totaling $137,500.00) in the name of WILLIAMS
and her husband:


                           Entity                   Bank        Amount
      Loan 1    Williams Credit Solutions, LLC    Bank 1     $41,500
      Loan 2    Cynt’s Kitchen                   Bank 1       $20,000
      Loan 3    Company 1                        ‘Bank 2’     $66,000
      Loan 4    Company 1                        Bank 2’      $10,000


      19.   In addition to the false representations to obtain the loans, WILLIAMS

used part of the SBA money on purely personal matters, including, for example, the

purchase a Louis Vuitton purse, a living room furniture package, and paying

thousands of dollars to family members.


                                          5
 Case 1:20-cr-00109-JRH-BKE Document 1 Filed 11/19/20 Page 6 of 6




All in violation of Title 18, United States Code,Section 1343.



Bb^I^^Mstine                              Patrick J. Schwedler
United States Attorney                    Assistant United States Attorney
                                          *Lead Counsel




                                          J^homas^arkson
Assistant United States Attorney          Assistant United States Attorney
Chief, Criminal Division                  *Co-lead Counsel




                                                                                 i




                                          6



                                                                             I
